Name: Commission Regulation (EC) No 2554/2000 of 20 November 2000 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the Republic of India
 Type: Regulation
 Subject Matter: trade policy;  international trade;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32000R2554Commission Regulation (EC) No 2554/2000 of 20 November 2000 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the Republic of India Official Journal L 292 , 21/11/2000 P. 0016 - 0017Commission Regulation (EC) No 2554/2000of 20 November 2000on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the Republic of IndiaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), as last amended by Regulation (EC) No 2424/2000(2), and in particular Article 7 thereof,Whereas:(1) The Memorandum of Understanding between the European Community and the Republic of India on arrangements in the area of market access for textiles products, initialled on 31 December 1994(3) (the Memorandum of Understanding) provides that favourable consideration shall be given to certain requests for "exceptional flexibility" by India.(2) The Republic of India made a request on 12 October 2000.(3) The transfers requested by the Republic of India fall within the limits of the flexibility provisions referred to in Article 7 and set out in Annex VIII to Regulation (EEC) No 3030/93.(4) Pursuant to paragraph 2 of the Memorandum of Understanding, the Republic of India submitted on 16 October 2000 a notification to the WTO for the binding of the customs duties for the tariff lines agreed in the Memorandum of Understanding.(5) Furthermore, on 16 October the Republic of India amended its customs duties to align them with the rates notified to the WTO.(6) It is therefore appropriate to grant the remainder of the exceptional flexibilities for the quota year 2000.(7) It is desirable that this Regulation enters into force the day after its publication in order to allow operators to benefit from it as soon as possible.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for textiles provided for in Article 17 of Regulation (EEC) No 3030/93,HAS ADOPTED THIS REGULATION:Article 1Transfers between the quantitative limits for textile goods originating in the Republic of India are authorised for the quota year 2000 as detailed in the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 November 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 286, 11.11.2000, p. 1.(3) OJ L 153, 27.6.1996, p. 53.ANNEX- category 1: transfer of 250000 kilograms from the quantitative limits of category 3- category 4: transfer of 1700000 kilograms from the quantitative limits of category 15- category 5: transfer of 750000 kilograms from the quantitative limits of category 15- category 6: transfer of 1200000 kilograms from the quantitative limits of category 24- category 26: transfer of 600000 kilograms from the quantitative limits of categories 3 and 15.